DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the first battery cell arrangement structure and the second battery cell arrangement structure both comprise a plurality of battery cells” (emphasis added), then recites “wherein the battery cell comprises a first electrode terminal, a second electrode terminal and a battery housing” (emphasis added). It is unclear if the later recitation of “the battery cell” means to refer to the earlier recitation of, “[the] plurality of battery cells.” It is believed that the intention of Applicant was to refer to the earlier recitation and the claim is interpreted in this manner.
each of the plurality of battery cells comprises a first electrode terminal, a second electrode terminal and a battery housing”
Claim 1 recites, “one end of the first bus bar is connected to the first electrode terminal of the first battery cell array structure… the other end of the first bus bar is connected to the second electrode terminal of the second battery cell arrangement structure” (emphasis added). The claim as recited does not require that the first/second battery cell array structures have a first/second electrode terminal. Rather, the claim requires that the plurality of battery cells each have a first and second electrode terminal. This discrepancy appears to be a typographical error. 
The undersigned suggests Applicant amend the claim to recite, “one end of the first bus bar is connected to the first electrode terminal of a first battery cell of the first battery cell array structure… the other end of the first bus bar is connected to the second electrode terminal of a second battery cell the second battery cell arrangement structure.” The claim is interpreted in this manner.
Due to the various deficiencies of claim 1 that render the claim indefinite, all dependent claims thereon (all claims, claims 2-20) are similarly rejected.
Claim 7 recites, “wherein a spacing between the first electrode terminal and the second electrode terminal of the battery cell is equal to a spacing between adjacent first electrode terminal and second electrode terminal of an adjacent battery cell in the same battery cell arrangement structure.”
First, it is unclear if the later recitation of “the battery cell” means to refer to the earlier recitation of, “[the] plurality of battery cells.”

Claim 8 recites, “the first end portion is connected to the first electrode terminal, the second end portion is connected to the second electrode terminal.” As noted above in claim 1, the recitation of “the first electrode terminal” and “the second electrode terminal” are indefinite. Claim 8 is indefinite for substantially the same reasons. That is, it’s unclear which first/second electrode terminal of which battery cell of the plurality of battery cells is being referred to. Moreover, the claim language is inconsistent: in claim 1, the terms, “the one end” and “the other end” are used, and in claim 8, it appears the same terms are referred to as, “the first end portion” and the “second end portion” in claim 8. If the undersigned’s understanding is incorrect, then the latter terms lack antecedent basis.
If Applicant adopts the suggestions given in relation to claim 1 above, it is suggested that Applicant amend the claim to recite, “…the [[first]]one end [[portion]] is connected to the first electrode terminal of the first battery cell, the [[second]]other end [[portion]] is connected to the second electrode terminal of the second battery cell.” The claim is interpreted in this manner.
As a secondary and more preferred suggestion, the recitations in question appear to be redundant with that of claim 1. The claim would have the same scope and would be simpler if the 
Claims 12 and 13 are similarly impacted by the recitation of the terms, “first end portion” and “second end portion” and should similarly be amended.
Claim 8 recites, “…wherein the first end portion corners upward to be connected to the first electrode terminal on the upper layer, and the second end portion corners downward to be connected to the second electrode terminal on the lower layer.” The terms, “upper layer” and “lower layer” lack antecedent basis. It is believed that these terms mean to refer to the “first battery cell array structure” and the “second battery cell array structure,” respectively. Furthermore, there is no earlier recitation of up/down that would make the claim scope clear when the terms, “upper” and “lower” are recited, and the undersigned is of the opinion that the claim could be clearer with relative terms as shown below.
It is suggested that Applicant amend the claim to recite, “…wherein the first end portion corners in a first cornering direction to be connected to the first electrode terminal of the first battery cell of the first battery cell array structure, and the second end portion corners in a second cornering direction opposite to the first cornering direction to be connected to the second electrode terminal of the second battery cell  of the second battery cell array structure.” The claim is interpreted in this manner.
Claim 12 recites, “ …the first end portion, the transition portion and the second end portion can be manufactured by integral molding” (emphasis added). It is unclear due to the language, “can be” whether or not the portions are actually manufactured by injection molding. The language, “can be” is interpreted as meaning “capable of” for the purposes of examination. 
To provide meaningful limitation to the claim, the undersigned suggests that Applicant delete the phrasing of, “can be,” such that the claim requires, in a product-by-process sense, to be formed by injection molding. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN108666462A). CN’515 was provided in an IDS, but a translation of the specification was not provided. A machine translation of Zhang accompanies this Action. Paragraph numbers that may not correspond to the original Chinese language document have been added for ease of reference, and these paragraph numbers are referred to below.
Regarding claim 1, Zhang discloses a battery module (battery module, technical field, [002]), comprising:

wherein the first battery cell arrangement structure and the second battery cell arrangement structure both comprise a plurality of battery cells arranged in a horizontal direction (see FIG. 1, the alleged first and second battery cell arrangements are arranged in a horizontal direction; see also annotated FIG. 3 below), 
wherein the battery cell comprises a first electrode terminal (positive pole or negative pole, [093]), a second electrode terminal (positive pole or negative pole, [093]) and a battery housing (FIG. 1 shows each battery has a prismatic structure conventional in the art, the prismatic structure being formed by a housing for the battery cell), and 
the first electrode terminal and the second electrode terminal are disposed on a surface of the battery housing (the structure of the terminals is apparent from FIG. 1); and
	 a bus bar array (bus bar 30, FIG. 3; [052], [093]), wherein the bus bar array electrically connects the plurality of battery cells (“[t]he six pairs of electrical connectors 302 are
disposed in one-to-one correspondence with the six battery cells 201” ([093])), 
the bus bar array comprises a first bus bar (see annotated FIGs. 1a and 1b, below, two of the five bus bars meet the claimed limitation),
one end of the first bus bar is connected to the first electrode terminal of the first battery cell array structure (see annotated FIG. 1, the claimed structure is apparent when the bus bar 30 of FIG. 3 is utilized in the battery module shown in FIG. 1; see also FIG. 2 of Zhang which shows the polarities of the terminals (+/- signs)), 

the first bus bar extends in a first direction and the first direction intersects the horizontal direction and the vertical direction (the claimed structure is apparent when the bus bar 30 of FIG. 3 is utilized in the battery module shown in FIG. 1).  

    PNG
    media_image1.png
    424
    978
    media_image1.png
    Greyscale

ANNOTATED FIG. 1a
(FIG. 3 of Zhang, annotated)

    PNG
    media_image2.png
    490
    944
    media_image2.png
    Greyscale

ANNOTATED FIG. 1b
(FIG. 3 of Zhang, annotated)

	It is noted that the bus bar shown in annotated FIB. 1b is difficult to see from the drawings due to the presence of wires 304 on a “data acquisition loop” (believed to be a mistranslation of a circuit board) (see [0105]). However, the structure shown in FIG. 1b can readily be derived from the statement of Zhang that “five conductive portions 305 are integrated in the substrate 301,” three of which are of the first kind shown specifically by annotated FIG. 1a, the one shown by annotated FIG. 1b, and a last one that is alleged to meet the “second bus bar” limitation of 16 (see discussion below).
Regarding claim 2, Zhang teaches the battery module according to claim 1 as described above. Zhang also teaches wherein:
the first battery cell arrangement structure and the second battery cell arrangement structure are stacked to form one module (battery pack 20, FIG. 1), and 


    PNG
    media_image3.png
    618
    1002
    media_image3.png
    Greyscale

ANNOTATED FIG. 2
(FIG. 1 of Zhang, annotated)
Regarding claim 8, Zhang teaches the battery module according to claim 1. Zhang also teaches wherein:
the first bus bar comprises a first end portion, a transition portion and a second end portion (see annotated FIGs. 3a and 3b below), 
the first end portion is connected to the first electrode terminal, the second end portion is connected to the second electrode terminal (see rejection of claim 1 above), and 
the transition portion connects the first end portion and the second end portion (the structure is apparent from annotated FIGs. 3a and 3b, below).  


    PNG
    media_image4.png
    324
    596
    media_image4.png
    Greyscale

ANNOTATED FIG. 3a
(A portion of FIG. 3 of Zhang, edited for clarity to remove circuit board wires and annotated)

    PNG
    media_image5.png
    394
    413
    media_image5.png
    Greyscale

ANNOTATED FIG. 3b
(A portion of FIG. 3 of Zhang, edited for clarity to remove circuit board wires and annotated)

Regarding claim 13, Zhang teaches the battery module according to claim 8 as described above.
As noted above, the claim is indefinite. The claim interpretation is given above in the §112(b) rejections. Zhang teaches the interpretation of the claim wherein the first end portion corners in a first cornering direction to be connected to the first electrode terminal of the first battery cell of the first battery cell array structure, and the second end portion corners in a second cornering direction opposite to the first cornering direction to be connected to the second electrode terminal of the second battery cell of the second battery cell array structure.”
Regarding the embodiment shown by FIG. 3a, the limitation of “corner[ing] in a first cornering direction” and “corner[ing] in a cornering second direction” is met because the alleged first end corners in a diagonal direction into the alleged transition portion and the second end corners in an opposing diagonal direction into the alleged transition portion.
Regarding the embodiment shown by FIG. 3b, the limitation of “corner[ing] in a first cornering direction” and “corner[ing] in a second cornering direction” is met because this embodiment is substantially the same “S-shape” to the one shown in the instant specification at FIG. 6.
Regarding claim 15, Zhang teaches the battery module according to claim 1 as described above.
Zhang also teaches wherein a shape of a cross section of the first bus bar parallel to the vertical direction and the horizontal direction is an "S"-shaped structure. See in particular annotated FIG. 3b given above.

Regarding claim 16, Zhang teaches the battery module according to claim 1 as described above. Zhang also teach wherein the bus bar array further comprises:
a second bus bar (see annotated FIG. 4, below) 
wherein the second bus bar extends in the horizontal direction (see annotated FIG. 4¸the alleged second bus bar extends in the horizontal direction), 
two ends of the second bus bar are respectively connected to two adjacent battery cells in the horizontal direction (the claimed structure is apparent because the ends of the bus bar are on the same side, see FIGs. 1-3 of Zhang), and 
the number of second bus bars is odd (only one alleged second bus bar extending in the horizontal direction is included, thus the limitation is met).


    PNG
    media_image6.png
    434
    1078
    media_image6.png
    Greyscale

ANNOTATED FIG. 4
(FIG. 3 of Zhang, annotated)

Regarding claim 17, Zhang teaches the battery module according to claim 16 as described above. Zhang also teaches wherein the bus bar array further comprises:
	a third bus bar (see annotated FIG. 5 below),
wherein the third bus bar extends in a second direction, the second direction and the first direction are symmetrical in a vertical plane perpendicular to the horizontal direction (see annotated FIG. 5, below, the alleged first bus bar (shown in annotated FIGS. 1a and 3a only) and third bus bar have the claimed symmetry property)
one end of the third bus bar is connected to the first electrode terminal of the battery cell of the first battery cell arrangement structure (see annotated FIG. 5, the claimed structure is apparent when the bus bar 30 of FIG. 3 is utilized in the battery module shown in FIG. 1), 
the other end of the third bus bar is connected to the second electrode terminal of the battery cell of the second battery cell arrangement structure (see annotated FIG. 5, the claimed structure is apparent when the bus bar 30 of FIG. 3 is utilized in the battery module shown in FIG. 1).

    PNG
    media_image7.png
    551
    1141
    media_image7.png
    Greyscale

ANNOTATED FIG. 5
(FIG. 3 of Zhang, annotated)

Regarding claim 18, Zhang teaches the battery module according to claim 1 as described above. Zhang also teaches wherein the battery module further comprises: 
a total positive electrode connecting piece (see annotated FIG. 5) and 
a total negative electrode connecting piece (see annotated FIG. 5), 
the total positive electrode connecting piece is electrically connected to a total positive electrode of the battery module (the alleged total positive electrode connecting piece is located on top of a positive electrode, see FIG. 2 of Zhang), and 
the total negative electrode connecting piece is electrically connected to a total negative electrode of the battery module (the alleged total negative electrode connecting piece is located on top of a positive electrode, see FIG. 2 of Zhang); and
	 the total positive electrode connecting piece and the total negative electrode connecting piece are respectively located at two ends of the battery module in the horizontal direction (see 

    PNG
    media_image8.png
    575
    1134
    media_image8.png
    Greyscale
ANNOTATED FIG. 6
(FIG. 3 of Zhang, annotated)

Regarding claim 19, Zhang teaches the battery module according to claim 18 as described above. Zhang also teaches wherein both the total positive electrode connecting piece and the total negative electrode connecting piece are both connected to the first battery cell arrangement structure (see rejection of claim 18 and annotated FIG. 6; the “top” side of the bus bar array corresponds to the claimed first battery cell arrangement structure and is consistent with the earlier claims (it is noted that the “one end” or “first end portion” in the above claims are connected to a battery cell of the first battery cell arrangement structure)).  
Regarding claim 20, Zhang teaches the battery module according to claim 1, wherein the battery housing comprises two first surfaces and two second surfaces, and an area of the first 
	 in the battery cell, the two second surfaces face each other in the horizontal direction, and the two first surfaces face each other in the vertical direction (see FIG. 1 of Zhang and annotated FIG. 3 above; the arrangement of the prismatic battery cells is identical to that as shown in the instant specification at FIG. 1).

Claim Rejections - 35 USC § § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN108666462A), as evidenced by CN’515 (CN108666515A), or in the alternative, as being unpatentable under 35 U.S.C. 103 over Zhang in view of CN’515.
CN’515 was provided in an IDS, but a translation of the specification was not provided. A machine translation of CN’515 accompanies this Action.
Regarding claim 14, Zhang teaches the battery module according to claim 8 as described above. Zhang does not explicitly teach wherein the transition portion is provided with a mounting opening that penetrates the transition portion in the horizontal direction.
However, CN’515 is a reference published on the same date as Zhang by the same inventors, that more particularly describes the alleged bus bar array of Zhang. It is self-evident from comparing FIG. 2 of CN’515 with that of FIG. 3 of Zhang, and FIG. 1 of CN’515 with that of FIG. 2 of Zhang, that the disclosed bus bar array is the same in both disclosures. In this regard, it is the undersigned’s opinion that any feature described in CN’515 is inherently present in Zhang. A multiple reference rejection under 35 U.S.C. §102 is proper when the extra reference(s) are cited to show that a characteristic not disclosed in the reference is inherent. See MPEP 2131.01. 

In the alternative, it would have been obvious before the effective filing date of the claimed invention to have modified the bus bar array of claim 8 as taught by Zhang with that of CN’515 to arrive at the claimed invention wherein the transition portion is provided with a mounting opening that penetrates the transition portion in the horizontal direction. The skilled person would have been motivated to do so in order to reduce the “tearing action of the negative electrical connection in the case of stress” (pg. 6, ¶8).

Claim Rejections - 35 USC §  103
Claim 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN108666462A) in view of Kim (US20180123159A1).
Regarding claim 3, Zhang teaches the battery module according to claim 1 as described above. Zhang does not explicitly teach the limitations of claim 3.
However, Kim teaches the deficient limitations. Kim relates to rechargeable battery modules (title) and is thus analogous art. 
Kim teaches wherein the battery cell further comprises an electrode assembly (electrode assembly 10, FIG. 2; [0039]), 

the electrode assembly comprises:
a first electrode sheet (negative electrode 11, FIG. 2; [0039]), 
a second electrode sheet (negative electrode 12, FIG. 2; [0039]), and 
a separator (separator 13, FIG. 2; [0039]) disposed between the first electrode sheet and the second electrode sheet (see FIG. 2), 
the first electrode terminal is electrically connected to the first electrode sheet (terminal 21, FIG. 2; [0047]), and 
the second electrode terminal is electrically connected to the second electrode sheet (terminal 22, FIG. 2; [0047]). 
The skilled person could have combined the electrode assembly cell of Kim with the battery module of Zhang. The electrode assembly of Kim would perform the same function as that of Zhang (Zhang does not explicitly teach an electrode assembly, but one is considered to be structurally taught by the recitation of the term, “battery”). The skilled person would have recognized that the results of such a combination would predictably result in a functioning battery module. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claim 3 by combining the prior art elements of Zhang and Kim according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 §I.A.
Regarding claim 4,  Zhang in view of Kim teaches the battery module according to claim 3 as described above.

Furthermore, the electrode assembly of Kim is combined with the battery module of Zhang in the above rejection of claim 3. In this regard, Kim teaches the electrode assembly may be in a winding structure as claimed (“[t]he negative electrode 11, the separator 13, and the positive electrode 12 are spirally wound in a jelly-roll state” ([0039])) and is flat-shaped (see FIG. 1 of Kim, the rechargeable battery 1 is flat-shaped).
Regarding claim 5,  Zhang in view of Kim teaches the battery module according to claim 3 as described above. Zhang in view of Kim would also necessarily result in the claimed invention of claim 5, because Kim teaches wherein the electrode assembly is in a laminated structure, and the first electrode sheet, the separator and the second electrode sheet are stacked in the vertical direction (“[i]n another embodiment, the negative electrode, the separator, and the positive electrode of the electrode assembly may be stacked.” ([0039])).  
Regarding claim 6,
Regarding claim 7, Zhang in view of Kim teach the battery module according to claim 3 as described above. Zhang in view of Kim would also necessarily result in wherein a spacing between the first electrode terminal and the second electrode terminal of the battery cell is equal to a spacing between adjacent first electrode terminal and second electrode terminal of an adjacent battery cell in the same battery cell arrangement structure. As noted above, this claim is indefinite and is interpreted as meaning that the distance between the first electrode terminal and second electrode terminal in a battery cell is equal to that of the second electrode terminal of the battery and the first electrode terminal of an adjacent battery. Zhang does not explicitly teach this limitation in the specification, but FIG. 3 appears to teach the limitation by illustration.
Regarding claim 9, Zhang teaches the battery module according to claim 8. Zhang does not teach the limitations of claim 9.
However, Kim relates to rechargeable battery modules (title) and is thus analogous art. Kim teaches wherein:
the battery housing is provided with an explosion-proof valve (vent plate 25 disposed in vent hole 24 is locating on the housing of the battery 1, see FIG. 1; [0058]), 
the explosion-proof valve is disposed between the first electrode terminal (terminal 21) and the second electrode terminal (terminal 22).
	It is noted that the term, “valve” is broadly interpreted as meaning a device for controlling the passage of fluid. Kim’s vent plate 25 meets this interpretation.
The skilled person could have combined the rechargeable battery of Kim with the battery module of Zhang (by using Kim’s battery cells in the module). The battery cell of Kim would perform the same function as that of Zhang. The skilled person would have recognized that the results of such a combination would predictably result in a functioning battery module. Thus, it See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 §I.A.
Moreover, the above combination would have necessarily resulted in wherein the first bus bar is set to avoid the explosion-proof valve. The instant specification shows where the explosion-proof valve is located centrally between the terminals, which necessarily results in the claimed limitation. Kim teaches such a structure where the valve is located centrally between the terminals, and thus the structure would necessarily be met where Kim’s battery is combined with the battery module of Zhang.
Regarding claim 10, Zhang in view of Kim teach the battery module according to claim 9. Zhang and Kim would also necessarily teach wherein the transition portion is disposed between explosion-proof valves of two battery cells stacked in the vertical direction, because the claimed structure of the first bus bar is met, and Kim otherwise teaches the same structure of the valve and terminals as presently claimed and shown by the figures of the instant specification.
Regarding claim 11, Zhang in view of Kim teach the battery module according to claim 10. Zhang also teaches wherein the transition portion has a straight plate structure (see annotated FIGS. 3a and 3b above, the transition portion in both embodiments is a straight plate).  
Regarding claim 12, Zhang teaches the battery module according to claim 8 as described above. 
Zhang does not explicitly teach wherein the first end portion, the transition portion and the second end portion can be manufactured by integral molding (emphasis added). 
can be manufactured by integral molding. In this regard, the claimed first bus bar has the same structure as that of Zhang. Accordingly, more likely than not, the skilled person would recognize that the first bus bar could be manufactured by integral molding, and thus the limitation is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721